Name: Third Council Directive 84/634/EEC of 12 December 1984 on summertime arrangements
 Type: Directive
 Subject Matter: energy policy
 Date Published: 1984-12-19

 Avis juridique important|31984L0634Third Council Directive 84/634/EEC of 12 December 1984 on summertime arrangements Official Journal L 331 , 19/12/1984 P. 0033 - 0033 Spanish special edition: Chapter 07 Volume 3 P. 0212 Portuguese special edition Chapter 07 Volume 3 P. 0212 *****THIRD COUNCIL DIRECTIVE of 12 December 1984 on summertime arrangements (84/634/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Second Council Directive (82/399/EEC) of 10 June 1982 on summertime arrangements (4) introduced a common date and time throughout the Community for the beginning of the summertime period for 1983, 1984 and 1985, and for the end of that period in those years two different dates, one for Member States that do not belong to the zero time zone and one for the two Member States that do belong to the zero time zone; Whereas Article 5 of the said Directive provides that the Council, acting on a proposal from the Commission, shall adopt the arrangements to apply from 1986 onwards; Whereas it is appropriate to re-examine the summertime period from time to time and therefore for this purpose arrangements should be adopted covering 1986, 1987 and 1988; Whereas a common date and time for the beginning of the summertime period in the whole Community area should be fixed for those years; Whereas, as an experiment during those three years, two different dates for the end of the summertime period should be fixed for the Member States belonging to the zero time zone and the other Member States; Whereas, for geographical reasons, common summertime arrangements should not apply to the overseas territories of the Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive the expression 'summertime period' means the period of the year during which the time is advanced by 60 minutes in relation to the time for the rest of the year. Article 2 Member States shall take the measures necessary to ensure that in each Member State the summertime period for 1986, 1987 and 1988 begins at 1 a.m. Greenwich Mean Time on the last Sunday in March. Article 3 Member States other than those in the zero (Greenwich) time zone shall take the measures necessary to ensure that the summertime period for 1986, 1987 and 1988 ends at 1 a.m. Greenwich Mean Time on the last Sunday in September, viz.: - in 1986: on 28 September, - in 1987: on 27 September, - in 1988: on 25 September. Article 4 Member States belonging to the zero (Greenwich) time zone, namely Ireland and the United Kingdom, shall take the measures necessary to ensure that the summertime period ends at 1 a.m. Greenwich Mean Time, on the fourth Sunday in October, viz.: - in 1986: on 26 October, - in 1987: on 25 October, - in 1988: on 23 October. Article 5 The Council, acting on a proposal from the Commission, shall adopt by 1 January 1988 the arrangements to apply from 1989 onwards. Article 6 This Directive shall not apply to the overseas territories of the Member States. Article 7 This Directive is addressed to the Member States. Done at Brussels, 12 December 1984. For the Council The President R. QUINN (1) OJ No C 179, 7. 7. 1984, p. 11. (2) OJ No C 300, 12. 11. 1984, p. 57. (3) OJ No C 307, 19. 11. 1984, p. 8. (4) OJ No L 173, 19. 6. 1982, p. 16.